                                                                    USDC SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC #:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 11/26/2019
 -------------------------------------------------------------- X
 PRUDENTIAL INSURANCE COMPANY OF                                :
 AMERICA and PRUDENTIAL RETIREMENT :
 INSURANCE AND ANNUITY COMPANY,                                 :
                                                                :      18-CV-1846 (VEC)
                                              Plaintiffs,       :
                                                                :           ORDER
                            -against-                           :
                                                                :
 THE LEGAL COVERAGE GROUP, LTD. and                             :
 GARY FRANK,                                                    :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS Defendant Legal Coverage Group (“LCG”) removed this case from the

Supreme Court of the State of New York, County of New York, on February 28, 2018, pursuant

to 28 U.S.C. § 1452(a), and has filed a bankruptcy case in the United States Bankruptcy Court

for the Eastern District of Pennsylvania (18-10494), Dkt. 1;

        WHEREAS a debtor’s filing of a bankruptcy case generally triggers an automatic stay of

pending litigation against the debtor by the debtor’s creditors, see 11 U.S.C. § 362(a); and

        WHEREAS the parties submitted a status letter to the Court on April 12, 2018 indicating

that the Bankruptcy Court had appointed a Chapter 11 trustee to administer LCG’s bankruptcy

estate and that the trustee has authority to determine whether to request this case be transferred to

the Bankruptcy Court, Dkt. 8;
       IT IS HEREBY ORDERED that Defendant LCG must inform the Court of the status of

this case, by letter dated no later than December 6, 2019, including whether the Chapter 11

trustee plans to request to transfer the case to the Eastern District of Pennsylvania.

SO ORDERED.                                                        ________________________
Date: November 26, 2019                                               VALERIE CAPRONI
      New York, New York                                            United States District Judge




                                                   2
